                        4:18-cv-04106-SLD-JEH # 93            Page 1 of 4
                                                                                                    E-FILED
                                                                  Thursday, 11 February, 2021 09:21:30 AM
                                                                              Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                 ROCK ISLAND DIVISION

 JAMAAL APPLEWHITE,                               )
                                                  )
                Plaintiff,                        )
                                                  )
 v.                                               )     Case No. 4:18-cv-04106-SLD-JEH
                                                  )
 DEERE & COMPANY, INC.,                           )
                                                  )
                Defendant.                        )

                                             ORDER

       Plaintiff Jamaal Applewhite brings suit alleging that Defendant Deere & Company, Inc.

(“Deere”) violated the Family and Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601–54.

Applewhite was granted in forma pauperis (“IFP”) status in October 2018, see Oct. 11, 2018

Minute Entry, based on his Application to Proceed in District Court Without Prepaying Fees or

Costs (“IFP Application”), ECF No. 4. The Court received information which casts doubt on the

truthfulness of Applewhite’s IFP Application. If a court determines that a plaintiff’s allegation

of poverty was false, the court must dismiss the suit. 28 U.S.C. § 1915(e)(2)(A). Therefore, the

Court ORDERS Applewhite to submit a brief addressing whether he made a false allegation of

poverty on his IFP Application.

                                        BACKGROUND

       Applewhite filed suit on June 11, 2018. Compl., ECF No. 1. His first application to

proceed IFP, ECF No. 2, was denied without prejudice because he stated $0 or N/A for all

categories of income, assets, and expenses. Aug. 3, 2018 Text Order. He filed his second

application, the IFP Application, on August 15, 2018, declaring under penalty of perjury that his

average monthly self-employment income for the past twelve months was $1,100 and that his

average monthly public-assistance income for the past twelve months was $192. IFP

                                                 1
                           4:18-cv-04106-SLD-JEH # 93                 Page 2 of 4




Application 1–2. He reported no other income. Id. He declared that he anticipated receiving

only $192 in income the following month. Id. at 2.

         After the parties proceeded through discovery, they filed cross-motions for summary

judgment. See Def.’s Mot. Summ. J., ECF No. 53; Pl.’s Mot. Summ. J., ECF No. 56. The Court

denied Applewhite’s motion and granted in part and denied in part Deere’s motion. Nov. 30,

2020 Order, ECF No. 85. The remaining claims are set for trial to begin on June 14, 2021. Jan.

14, 2021 Text Order.

         Applewhite recently filed a motion asking the Court to appoint an attorney to represent

him because he cannot afford to hire one. Mot. Attorney Representation 1, ECF No. 88. In the

motion, he states that the IFP Application “is still true and correct.” Id. at 2. Deere opposes the

motion, arguing that Applewhite’s motion is not sufficiently detailed and that Applewhite has

made sworn statements and nonjudicial representations which cast doubt on his motion. See

Resp. 2, ECF No. 90. To its response, Deere attached excerpts from Applewhite’s deposition

transcript. See Applewhite Dep., Resp. Ex. A, ECF No. 90-1. 1

                                               DISCUSSION

    I.       Legal Standard

         28 U.S.C. § 1915(a)(1) allows a court to authorize commencement and prosecution of a

suit without prepayment of fees by a person who submits an affidavit stating his assets and that

he is unable to pay such fees. See also Holly v. Wexford Health Servs., Inc., 339 F. App’x 633,

635–36 (7th Cir. 2009) (“A district court may allow an indigent plaintiff to file a lawsuit without




1
 Deere also attached a screenshot which it represents is of Applewhite’s LinkedIn page and emails it sent to
Applewhite asking for him to update his discovery responses based on information contained on the LinkedIn page,
see Schott Emails & LinkedIn Screenshot, Resp. Ex. B, ECF No. 90-2, but the Court declines to rely on these
documents for purposes of this order because Deere provides no information on when the screenshot was taken or
by whom.

                                                       2
                          4:18-cv-04106-SLD-JEH # 93            Page 3 of 4




prepaying the required fees if the plaintiff submits an affidavit with a statement of his assets and

attests that he is too poor to pay.”). But the court must dismiss the person’s suit if it determines

that his “allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A); Thomas v. Gen. Motors

Acceptance Corp., 288 F.3d 305, 306 (7th Cir. 2002) (“Because the allegation of poverty was

false, the suit had to be dismissed; the judge had no choice.”); Holly, 339 F. App’x at 636 (“The

district court is required to dismiss the case, however, if at any time the court learns that the

allegation of poverty is untrue.”). In this context, untrue “mean[s] something like ‘dishonest’ or

‘false,’ rather than simply ‘inaccurate.’” Robertson v. French, 949 F.3d 347, 351 (7th Cir.

2020). “[A] court confronted with a false allegation of poverty need not wait for a motion to

dismiss and can apply § 1915(e)(2)(A) sua sponte.” Holly, 339 F. App’x at 636. If a court

receives information that suggests a person’s allegation of poverty is untrue, it “ha[s] the

responsibility to determine whether [the party] accurately reported that he is too poor to prepay

the fees, and if [he] lied, to dismiss the case.” See id.

    II.      Discussion

          Here, Applewhite’s deposition testimony suggests the information contained in his IFP

Application is untrue. In his September 24, 2019 deposition, Applewhite testified that he

received approximately $50,000 in total income in 2018, $5,000 to $20,000 of which was

attributable to buying and selling electronics. Applewhite Dep. 52:12–17. He also testified that

he made $50,000 “[m]ore or less” in 2017. Id. at 52:18–20. In his IFP Application, by contrast,

Applewhite asserted he was making an average of $1,100 monthly, equating to approximately

$13,200 in the twelve months prior to August 2018. It appears, then, that Applewhite failed to

list substantial income he received in 2017 and 2018 on his IFP Application. If so, the Court

must dismiss this suit.



                                                   3
                       4:18-cv-04106-SLD-JEH # 93           Page 4 of 4




       Before making a factual finding as to whether Applewhite’s allegation of poverty was

untrue, the Court will give Applewhite the opportunity to respond. The Court therefore

ORDERS Applewhite to submit a brief addressing whether the income reported on his IFP

Application was false. He should explain the discrepancy between his deposition testimony and

the representations he made on his IFP Application and provide supporting evidence, if possible.

                                       CONCLUSION

       Accordingly, the Court finds that Plaintiff Jamaal Applewhite’s deposition testimony

casts doubt on his allegation of poverty and ORDERS Applewhite to submit a brief addressing

whether the income reported on his Application to Proceed in District Court Without Prepaying

Fees or Costs, ECF No. 4, was false by February 25, 2021.

       Entered this 11th day of February, 2021.

                                                             s/ Sara Darrow
                                                            SARA DARROW
                                                  CHIEF UNITED STATES DISTRICT JUDGE




                                                  4
